Exhibit 10.38
Equinix, Inc.
 
July 22, 2008
 
Ms. Marjorie S. Backaus
 
 
Dear Marjorie:
 
This letter (the “Agreement”) confirms the agreement between you and Equinix,
Inc. (the “Company”) regarding the continuation of your employment with the
Company and the benefits we would like to offer you following your cessation of
employment.
 
1. Continuing Employment.  Your employment with the Company will continue
through the earlier of (a) February 15, 2009, or (b) the date you commence
full-time employment for a new employer, provided that you may resign your
employment on any earlier date.  The Company may terminate your employment prior
to February 15, 2009 only for Cause.  For purposes of this Agreement, the
“Termination Date” shall mean the date that your employment ends.  You agree to
notify the Company in writing immediately upon accepting new employment.  While
you are employed by the Company, you may engage in part-time employment and
consulting work provided it does not create a conflict of interest with the
Company, as determined in the reasonable discretion of the Company’s Chief
Executive Officer or General Counsel.  Our mutual understanding is that your
working hours will be reduced to 50% of a full-time equivalent beginning
November 1, 2008 through December 31, 2008 and your working hours may be further
reduced to 20% of a full-time equivalent thereafter or may remain at 50% of a
full-time equivalent if warranted based on the projects assigned to you.  Our
mutual understanding is also that you will work closely with the Company’s Chief
Executive Officer through your Termination Date on special projects.  For
purposes of this Agreement, “Cause” means (a) an unauthorized use or disclosure
of the Company’s confidential information or trade secrets, which use or
disclosure causes harm to the Company, (b) a material failure to comply with the
Company’s written policies or rules, (c) conviction of, or plea of “guilty” or
“no contest” to, a felony under the laws of the United States or any state
thereof, (d) gross misconduct, (e) continued failure to perform lawfully
assigned duties after receiving written notification of such failure from the
Company’s Chief Executive Officer and thirty (30) days to cure such failure to
perform, or (f) engaging in activities prohibited by Section 11 or 15 of this
Agreement.
 
2. Salary, Bonus and PTO.  Through the Termination Date, you will continue to be
paid the salary you are currently earning, adjusted as necessary to reflect your
reduction in hours in accordance with existing payroll practices.  While you
remain employed, you will continue to be provided all employee benefits for
which you are eligible through and until the date your employment ends.  In
addition, while employed, you will continue to accrue PTO to the extent provided
for and in accordance with the Company’s existing policies.  Any bonus that is
earned for services you perform for 2008 will be paid on February 15, 2009 or
earlier if the Compensation Committee determines on an earlier date that the
performance milestones have been satisfied.  You will not be eligible for a
bonus or other incentive compensation for services performed in 2009.  As of the
date of this Agreement, you will no longer be entitled to the severance benefits
detailed in the Severance Agreement dated August 22, 2002 currently in effect
between you and the Company.  You agree that the only payments and benefits that
you are entitled to receive from the Company in the future are those specified
in this Agreement or the terms of the Company benefit plans.
 
3. COBRA.  Should your working hours fall below the number of hours required to
maintain your enrollment in the Company’s health plans and, in any event,
following the Termination Date, you will receive information about your right to
continue your group health insurance coverage under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”).  In order to continue your coverage, you
must file the required election form and pay the applicable premium.
 
4. Stock.  You understand and agree that you were granted and continue to hold
the rights to shares of the Company’s common stock listed in the table.  As of
February 15, 2009, you will be vested in the number of shares indicated in the
table provided the applicable performance measures are met as confirmed by the
Compensation Committee by that time.  If you remain employed with the Company
through February 15, 2009, then you will be vested in the additional number of
restricted stock awards as indicated in the table, which reflects vesting as if
you remained employed through July 1, 2009 (the table assumes satisfaction of
the applicable performance measures).  To vest in the July 1, 2009 installments
as of February 15, 2009, you must sign this Agreement, be continuously in
employment through February 15, 2009, agree to not engage in Competitive
Activities (as defined in Section 11 below) and sign the release attached hereto
as Exhibit A (the “Second Release”) within 5 days following your cessation of
employment.
 
Type of Award
Grant Date
 
Number of Shares
   
Exercised or released as of
7/18/08
   
Price
   
Vested/
Released as of
2/15/09
   
Vested/
Released as of
7/1/09
 
Incentive stock option
11/10/1999
    14,063       3,516     $ 32.00000       14,063       14,063  
Non-qualified option
6/13/2000
    1,750       0     $ 224.00000       1,750       1,750  
Non-qualified option
1/9/2001
    3,825       0     $ 119.00160       3,825       3,825  
Non-qualified option
1/9/2001
    82       0     $ 122.00000       82       82  
Non-qualified option
9/26/2001
    10,938       10,938     $ 12.16000       10,938       10,938  
Non-qualified option
4/22/2002
    4,688       4,688     $ 22.40000       4,688       4,688  
Non-qualified option
3/6/2003
    100,000       100,000     $ 3.25000       100,000       100,000  
Non-qualified option
2/9/2004
    52,000       50,000     $ 30.02000       52,000       52,000  
RSA
2/8/2005
    31,000       27,125     $ 0.00       3,875       3,875  
RSA
1/10/2006
    25,000       15,625     $ 0.00       3,125       6,250  
RSA
1/2/2007
    6,500       4,334     $ 0.00       2,166       2,166  
RSA
1/2/2007
    15,000       2,500     $ 0.00       2,500       5,000  
RSU
1/31/2008
    9,500       0     $ 0.00       4,750       4,750  

--------------------------------------------------------------------------------


All of your options are currently vested.  Each of the shares of the Company’s
common stock issuable under RSAs listed in the table will be issued to you or
credited to an account in your name when vested.  Each of the RSUs listed in the
table will be settled when vested.  Upon vesting of shares and settlement of
rights, the Company will collect all applicable income and employment
taxes.  Your participation in the Company’s Employee Stock Purchase Plan will
continue through the Termination Date or any earlier reduction in hours worked
to 20 hours per week or fewer.  Any payroll deductions accumulated but not used
to purchase shares as of your last day worked will be refunded to you following
your last day worked.  All terms, conditions and limitations applicable to the
purchase rights pursuant to the Company’s Employee Stock Purchase Plan shall
remain in full force and effect.  You acknowledge that you currently have no
other stock rights in the Company other than those rights enumerated in this
paragraph, other than shares you own and that are in your possession.  You
further acknowledge that all terms, conditions and limitations applicable to
your stock, options and stock rights pursuant to the applicable stock award
agreement, including provisions for acceleration of vesting on a Change in
Control, as set forth in the applicable agreement and the Company’s 2000 Equity
Incentive Plan, shall remain in full force and effect.
 
5. Release of All Claims.  In consideration for agreeing to continue your
employment on the terms set forth herein and the opportunity to continue vesting
in your equity awards, to the fullest extent permitted by law, you waive,
release and promise never to assert any claims or causes of action, whether or
not now known, against the Company or its predecessors, successors or past or
present subsidiaries, stockholders, directors, officers, employees, consultants,
attorneys, agents, assigns and employee benefit plans with respect to any
matter, including (without limitation) any matter related to your employment
with the Company or the termination of that employment, including (without
limitation) claims to attorneys’ fees or costs, claims of wrongful discharge,
constructive discharge, emotional distress, defamation, invasion of privacy,
fraud, breach of contract or breach of the covenant of good faith and fair
dealing and any claims of discrimination or harassment based on sex, age, race,
national origin, disability or any other basis under Title VII of the Civil
Rights Act of 1964, the California Fair Employment and Housing Act, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act
and all other laws and regulations relating to employment.  However, this
release covers only those claims that arose prior to the execution of this
Agreement and only those claims that may be waived by applicable law.  Execution
of this Agreement does not bar any claim that arises hereafter, including
(without limitation) a claim for breach of this Agreement.
 
6. Waiver.  You expressly waive and release any and all rights and benefits
under Section 1542 of the California Civil Code (or any analogous law of any
other state), which reads as follows:  “A general release does not extend to
claims which the creditor does not know or suspect to exist in his or her favor
at the time of executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor.”
 
7. Promise Not To Sue.  You agree that you will never, individually or with any
other person, commence, aid in any way (except as required by legal process) or
prosecute,or cause or permit to be commenced or prosecuted, any action or other
proceeding based on any claim that is the subject of this Agreement.
 
8. Effective Date and Revocation.  You have up to 21 days after you receive this
Agreement to review it.  You are advised to consult an attorney of your own
choosing (at your own expense) before signing this Agreement.  Furthermore, you
have up to seven days after you sign this Agreement to revoke it.  If you wish
to revoke this Agreement after signing it, you may do so by delivering a letter
of revocation to me.  If you do not revoke this Agreement, the eighth day after
the date you sign it will be the “Effective Date.”  Because of the seven-day
revocation period, this Agreement will not become effective or enforceable until
the Effective Date.
 
9. Insider Trading Policy.  You agree that you will comply with the Company’s
insider trading policy.
 
10. Indemnification.  You and the Company understand and agree that nothing in
this Agreement shall modify in any manner any indemnification and/or insurance
rights you may have pursuant to the Company’s Certificate of Incorporation,
Bylaws, the Indemnification Agreement between you and the Company dated November
8, 1999, or any applicable insurance policy for officers and directors
liability.
 
11. Non-Competition.  You agree that the additional vesting set forth in Section
4 above will not be earned if, during the period beginning on the Termination
Date and ending on February 15, 2010, you directly or indirectly own any
interest in, manage, control, participate in (whether as an officer, director,
employee, partner, agent, representative or otherwise), consult with or render
services for, or in any manner engage in any business competing with, or similar
to the business of, the Company anywhere within any state, possession, territory
or jurisdiction of the United States of America, Canada, or in any of the
countries in Central America, South America, Europe, Asia, Africa and
Australia.  Such competitive businesses include, but are not limited to, Digital
Realty Trust, Level 3, Savvis, Switch & Data, Terremark, Dupont Fabros,
Telecity, Interxion, Telx, Global Switch, 365 Main and other regional/global
companies in the business of, or having a line of business in, colocation or
interconnection.  If any restriction set forth in this Section 11 is held to be
unreasonable or unenforceable by a court of competent jurisdiction, then you
agree, and hereby submit, to the reduction and limitation of such prohibition to
such area or period as shall be deemed reasonable. You may own, directly or
indirectly, solely as an investment, up to 1% of any class of securities that is
publicly traded and you may own, directly or indirectly, solely as an
investment, up to 1% of any investment fund with respect to which you do not
make investment decisions.  In addition, if you violate the restrictions set
forth in this Section 11 on or before February 15, 2010, then you agree to
forfeit the shares earned through the additional vesting set forth in Section 4
(or if sold, the gross proceeds realized on a sale of such shares).
 
12. No Admission.  Nothing contained in this Agreement will constitute or be
treated as an admission by you or the Company of liability, any wrongdoing or
any violation of law.
 
13. Other Agreements.  At all times in the future, you will remain bound by your
Proprietary Information and Inventions Agreement with the Company, which you
signed on October 28, 1999, and a copy of which is attached as
Exhibit B.  Except as expressly provided in this Agreement, this Agreement
renders null and void all prior agreements between you and the Company and
constitutes the entire agreement between you and the Company regarding your
continued employment and your eligibility for severance benefits.  This
Agreement may be modified only in a written document signed by you and a duly
authorized officer of the Company. If the Company determines that you are a
“specified employee” under Section 409A(a)(2)(B)(i) of the Internal Revenue Code
of 1986, as amended (the “Code”), when your employment terminates, then any
payments under this Agreement that are not exempt from Section 409A of the Code
will commence on the earliest practicable date that occurs more than six months
after the termination of your employment.
 
14. Company Property.  You agree that on or prior to your last day of service,
you will return to the Company all property that belongs to the Company,
including (without limitation) copies of documents that belong to the Company
and files stored on your computer(s) that contain information belonging to the
Company, except that you may keep your personal copies of (i) your compensation
records and (ii) materials distributed to stockholders generally.
 

 
 

--------------------------------------------------------------------------------

 
 
15. No Disparagement.  You agree that you will never make any negative or
disparaging statements (orally or in writing) about the Company or its
stockholders, directors, officers, employees, products, services or business
practices, except as required by law.
 
16. Confidentiality of Agreement.  You acknowledge that this Agreement will be
filed publicly by the Company.  Until the date of public filing, you agree that
you will not disclose to others the existence or terms of this Agreement, except
that you may disclose such information to your spouse, attorney or tax adviser
if such individuals agree that they will not disclose to others the existence or
terms of this Agreement.
 
17. Severability.  If any term of this Agreement is held to be invalid, void or
unenforceable, the remainder of this Agreement will remain in full force and
effect and will in no way be affected, and the parties will use their best
efforts to find an alternate way to achieve the same result.
 
18. Company’s Successors.  This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets.  For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which becomes bound by this Agreement.
 
19. Choice of Law.  This Agreement will be construed and interpreted in
accordance with the laws of the State of California (other than their
choice-of-law provisions).
 
20. Execution.  This Agreement may be executed in counterparts, each of which
will be considered an original, but all of which together will constitute one
agreement.  Execution of a facsimile copy will have the same force and effect as
execution of an original, and a facsimile signature will be deemed an original
and valid signature.
 
Please indicate your agreement with the above terms by signing below.
 
Very truly yours,
 
Equinix, Inc.
 
By:  /s/                                                                  

 
 
I agree to the terms of this Agreement, and I am voluntarily signing this
release of all claims.  I acknowledge that I have read and understand this
Agreement, and I understand that I cannot pursue any of the claims and rights
that I have waived in this Agreement at any time in the future.
 
/s/                                                                                                      
                                                       
Signature of Marjorie Backaus
 
                    

 Dated:             July 22,
2008                                                                  


 
Attachment
 
 
Exhibit A: Form of Release
 
Exhibit B: Proprietary Information and Inventions Agreement
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
GENERAL RELEASE OF ALL CLAIMS
 
In consideration of the benefits to be provided to Marjorie Backaus (“Employee”)
by Equinix, Inc. (“the Company”), pursuant to the Agreement between Employee and
the Company dated as of July __, 2008 (the “Agreement”), Employee, on Employee’s
own behalf and on behalf of Employee’s heirs, executors, administrators and
assigns, hereby fully and forever releases and discharges the Company and its
directors, officers, employees, agents, successors, predecessors, subsidiaries,
parent, shareholders, employee benefit plans and assigns (together called “the
Releasees”), from all known and unknown claims and causes of action including,
without limitation, any claims or causes of action arising out of or relating in
any way to Employee’s employment with the Company, including the termination of
that employment.
 
1. After Employee signs this general release of all claims (“Release”), Employee
will be entitled to the additional benefits set forth in the Agreement that are
conditioned on this Release.
 
2. To the fullest extent permitted by law, Employee waives, releases and
promises never to assert any claims or causes of action, whether or not now
known, against the Company or its predecessors, successors or past or present
subsidiaries, stockholders, directors, officers, employees, consultants,
attorneys, agents, assigns and employee benefit plans with respect to any
matter, including (without limitation) any matter related to her employment with
the Company or the termination of that employment, including (without
limitation) claims to attorneys’ fees or costs, claims of wrongful discharge,
constructive discharge, emotional distress, defamation, invasion of privacy,
fraud, breach of contract or breach of the covenant of good faith and fair
dealing and any claims of discrimination or harassment based on sex, age, race,
national origin, disability or any other basis under Title VII of the Civil
Rights Act of 1964, the California Fair Employment and Housing Act, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act
and all other laws and regulations relating to employment.  However, this
release covers only those claims that arose prior to the execution of this
Agreement and only those claims that may be waived by applicable law.  Execution
of this Agreement does not bar any claim that arises hereafter, including
(without limitation) a claim for breach of this Agreement.
 
3. In addition, Employee hereby expressly waives any and all rights and benefits
conferred upon Employee by the provisions of section 1542 of the Civil Code of
the State of California, which states as follows:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
 
4. Employee also hereby agrees that nothing contained in this Release shall
constitute or be treated as an admission of liability or wrongdoing by the
Releasees or Employee.
 
5. Employee represents that she has returned to the Company all property that
belongs to the Company, including (without limitation) copies of documents that
belong to the Company and files stored on her computer(s) that contain or embody
business, technical or financial information that she has developed, learned or
obtained during the term of her service to the Company that relate to the
Company or the business or demonstrably anticipated business of the Company,
except that she may keep her personal copies of (i) her compensation records and
(ii) materials distributed to stockholders generally.
 
6. If any provision of this Release is found to be unenforceable, it shall not
affect the enforceability of the remaining provisions and the court shall
enforce all remaining provisions to the full extent permitted by law.
 
7. This Release constitutes the entire agreement between Employee and Releasees
with regard to the subject matter of this Release.  It supersedes any other
agreements, representations or understandings, whether oral or written and
whether express or implied, which relate to the subject matter of this Release
except as otherwise set forth in the Agreement.
 
8. This Release is not to be signed, and will not become effective, prior to
Employee’s cessation of service.  Employee acknowledges that (a) her waiver and
Release does not apply to any claims that may arise after she signs this
Release; (b) she should consult with an attorney before executing this Release;
(c) she has twenty-one (21) days from the date she first received this Release
in July 2008 within which to review the Release; (d) she has seven (7) days
following the execution of this Release to revoke this Release; and (e) this
Release shall not be effective until the eighth day after this Release has been
signed by Employee (the “Effective Date”).  To revoke this Release, Employee
must notify the Vice President of Human Resources in writing of her intent to
revoke, and such written notification must be received within seven (7) days of
the date Employee signs this Release.  Employee shall not be entitled to receive
any of the consideration being provided in exchange for this Release until the
Effective Date.
 
9. Employee states that before signing this Release, Employee:
 
·  
Has read it,

 
·  
Understands it,

 
·  
Knows that she is giving up important rights,

 
·  
Is aware of her right to consult an attorney before signing it, and

 
·  
Has signed it knowingly and voluntarily.

 


 


 
Date:
______________                                                              
Signature of Marjorie Backaus




TO BE SIGNED UPON CESSATION OF SERVICE

